DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks page 14 line 10 to page 15, line 6, filed 10 February 2021, with respect to 12-31 have been fully considered and are persuasive.  The rejection of claims 12-31 has been withdrawn. 

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 12 and 19 identify the uniquely distinct features for joint production of vibration and sound comprising at least one mechanical actuator and at least one board disposed inside a padding, and a regulation assembly configured to regulate a perceivable intensity of vibration and to increase a magnitude of the produced vibration below a first predefined frequency point, said increasing the magnitude comprising multiplying the input audio signal below the first predefined frequency point by a first scaling factor that has a value greater than unity, and limit the perceivable intensity of the produced vibration in response to the magnitude of the produced vibration exceeding a predefined magnitude threshold, said limiting the perceivable intensity comprising multiplying the input audio signal below the first predefined frequency point by a second scaling factor that has a value smaller than unity such that the predefined magnitude threshold is not exceeded in combination with all the disclosed limitations of claims 12 and 19.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cohen (US 20200246579) discloses an apparatus capable of creating synchronized sound, vibration and magnetic field stimulation, for the purpose of habituating and inhibiting brain function while stimulating the human spiritual energy system, is described. The apparatus comprises an amplifier and transducer built into a comfortable seating arrangement including a support structure and a motion platform. The support structure, such as a chair, rests upon the motion platform, which is adapted to impart three-dimensional motion to the support structure. The apparatus uses layered music to create synchronized sounds, vibrations and magnetic fields; and Cohen (US9949004) discloses an apparatus capable of transmitting sound and vibration to a user. The apparatus may also generate an electromagnetic field sufficient to stimulate the user's energy system. The apparatus includes a support structure configured to support at least a part of the user's body; a transducer coupled to the frame of the support structure in a manner which allows the transducer to move in relation to the frame; and an audio signal source for transmitting audio signals to the transducer. The transducer is capable of receiving and responding to audio signals having a wide range of audio frequencies when the apparatus is in use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        13 February 2021